Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claims 1-21 are presented in the instant application, all of which are ready for consideration.

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1, 12, 17 are directed to one or more system, method & non-transitory computer readable medium for performing read-ahead in data storage systems. These claims contain allowable subject matter over the cited prior art because the cited prior art does not teach or fairly suggest the combination of all limitations as in the instant claims. In particular, the limitations, in combination, pertaining to: Determining at least a partial overlap between the interval of the sequential address space of the request and a stored interval stored in at least one of a random request interval list or a read-ahead interval list; adjusting the length of the interval of the sequential address space of the request if the interval of the sequential address space of the request and the stored interval stored in at least one of the random request interval list or the read-ahead interval list overlap; … determining a current weight of each stored interval in the read-ahead interval list; determining a relative weight of each stored interval in a total volume of all intervals in the read-ahead interval list; and performing an act of read-ahead of the data blocks stored ahead of the interval of the sequential address space of the request and the stored interval with a largest relative weight of each stored interval in the read-ahead interval list.
	The most relevant prior art found is understood to include the following references:
Bearden US PGPUB # 20040205298 is relevant to the extent that it teaches receiving an operational parameter characteristic of a storage device, and adapting a read cache pre-fetch depth based in part on the operational parameter. An exemplary device includes a read cache memory and a read cache pre-fetch adaptation module operable to generate an operational parameter and vary read cache pre-fetch depth in response to the operational parameter. At least the feature(s) of: determining a current weight of each stored interval in the read-ahead interval list; determining a relative weight of 
  Pase US patent # 8732406 is relevant to the extent that it teaches: A storage system tracks statistical behavior of client read requests directed to a storage device to form prediction about data that the client will require next. The storage system collects the size of read sequences for various streams into a data structure, which summarizes past behavior of read requests. This data structure reports the number of streams in each equivalence class of stream sizes that is tracked. The data structure is then used to determine expected size of a selected read stream. The data structure is also used to improve predictions about an expected size computed by a known technique. At least the feature(s) of: determining a current weight of each stored interval in the read-ahead interval list; determining a relative weight of each stored interval in a total volume of all intervals in the read-ahead interval list; and performing an act of read-ahead of the data blocks stored ahead of the interval of the sequential address space of the request and the stored interval with a largest relative weight of each stored interval in the read-ahead interval list appears to be undisclosed in this prior art.
Udayashankar US PGPUB # 20150032967 is relevant to the extent that it teaches improved prefetching schemes for caching data in a storage network are described. In one embodiment, a dynamically adaptive prefetching mechanism based on block access history information and prior effectiveness of prefetching is provided. Embodiments may take into account prefetch efficiency; a dynamic value indicating the usefulness of past prefetches, prefetch wastage, in conjunction with prefetch resources available at any point in time, to determine the number of blocks to read-ahead during a prefetch. Such embodiments provide improvements over file-based prefetching and previous block schemes, as they provide a finer grain of control over both prefetch block selection, and the number of blocks to prefetch based on block (or block range) access history. At least the feature(s) of: determining a current weight of each stored interval in the read-ahead interval list; determining a relative weight of each stored interval in a total volume of all intervals in the read-ahead interval list; and performing an act of read-ahead of the data blocks stored ahead of the interval of the sequential address space of the request and the stored interval with a largest relative weight of each stored interval in the read-ahead interval list appears to be undisclosed in this prior art.
Dependent claims are allowable based on dependency merits.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marwan Ayash at (571)270-1179.  The examiner may be reached via email for unofficial correspondence at marwan.ayash@uspto.gov.  The examiner can normally be reached 9a-730p M-R.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached at 571-272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Marwan  Ayash/ - Examiner - Art Unit 2133


                                                                                                                                                                                                        /JARED I RUTZ/Supervisory Patent Examiner, Art Unit 2133